DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on December 21, 2021. Claims 1-3, 5-7, and 9-17 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the two additional track bar tools without tab braces" in the third line of the claim. There is insufficient antecedent basis for this limitation in the claim. While two additional track bar tools have been defined within the claim, tools without tab braces have not been defined.
Claim 6 recites the limitation "the two additional track bar tools without tab braces" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. While two additional track bar tools have been defined within the claim, tools without tab braces have not been defined.
Regarding Claim 17, while it appears to be a typographical error, it is unclear what is meant by the limitation “the two additional two additional three track bar tools are without tab braces.” The number of track bar tools and which of the track bar tools are without tab braces have not been clearly defined. Therefore, it is unclear what the metes and bounds of this limitation are.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the video entitled “277B Track service.wmv” (Favel) in view of KR 20100034069 A (Song).
Regarding Claim 1, Favel discloses a track bar tool for use to reset a thrown continuous track onto wheels of a continuous track vehicle (CTV), the track bar tool configured to engage the thrown continuous track to reset teeth within channels on the wheels wherein the track bar tool comprises: a bar configured to engage the inside surface of the thrown track and wheels of the CTV (it can be seen in the video and Figure A taken at the 2:12 mark, shown below, that the tool engages the track).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track; and a tab brace reinforcing the track mount tab and configured to receive force to put the continuous track back onto the wheels.
However, Song teaches (Para. [0030]- [0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage the outer surface of the continuous track (it can be seen in Figs. 3 and 4 that the fixed body 13 engages the space portion 83 on the outer surface of the track shoe); and a tab brace (reinforcement member 12 and part of fixed body 13 that connects to tubular body 11) reinforcing the track mount tab and configured to receive force to put the continuous track back onto the wheels (it can be seen in Figs. 3-4 that the reinforcement member 12 would receive a friction force when the head 22 is struck).

mount tab and tab brace, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place and to add reinforcement to the tool.

    PNG
    media_image1.png
    724
    1316
    media_image1.png
    Greyscale

Figure A
Regarding Claim 2, Favel and Song disclose the track bar tool of claim 1, as discussed above. Favel further discloses the track bar tool is configured to be received within a gap between adjacent treads of the thrown continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown above, that the tool is received within a gap between adjacent treads of the track).
Regarding Claim 3, Favel and Song disclose the track bar tool of claim 1, as discussed above. Favel further discloses the track bar assembly is configured to be placed over a tread of the thrown continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown above, that the tool is capable of being placed over a tread of the track).
Regarding Claim 5, Favel and Song disclose the track bar tool of claim 1, as discussed above. Favel further discloses the track bar tool comprises two additional track bar tools (it can be seen in the video and Figure A above that there are three tools), wherein the track bar tool and the two additional track bar tools are configured to be placed in three adjacent gaps (it can be seen in the video and Figure A above that the tool is received within a gap between adjacent treads of the track).
Regarding Claim 6, Favel and Song disclose the track bar tool of claim 1, as discussed above. Favel further discloses the track bar tool comprises two additional track bar tools (it can be seen in the video and Figure A below that there are three tools), wherein the track bar tool and the two additional track bar tools are configured to be placed over three adjacent treads (it can be seen in the video and Figure A above that the tool is capable of being placed over three adjacent treads of the track).
Regarding Claim 7, Favel and Song disclose the track bar tool of claim 1, as discussed above. 
Favel does not disclose the tab brace comprises a notch configured to receive and be connected to the bar and the track mount tab.
However, Song teaches (Para. [0030]- [0048]; Figs. 2-5) a tab brace (reinforcement member 12 and part of fixed body 13 that connects to tubular body 11) comprising a notch (space between 12 and 13 shown in Fig. 2) configured to receive and be connected to the bar (tubular body 11) and the track
mount tab (fixed body 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to modify the track bar tool disclosed by Favel to include a notch to
receive a track mount tab, as taught by Song, in order to connect the bar to the track mount tab and
improve stability of the tool by preventing the bar from sliding out of place.
Regarding Claim 9, Favel discloses a method of resetting a thrown continuous track onto a driving wheel of a continuous track vehicle (CTV), the method comprising: a. placing a track bar tool between teeth of the continuous track, the track bar tool comprising a bar (shown in Figure A taken at 
be seen in the video that the tool separates the wheel from the teeth); c. applying force to the track bar tool to move the continuous track until the teeth of the continuous track are aligned with the channels of the driving wheel (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet); and d. removing the track bar tool from the continuous track, leaving the teeth within the channels (it can be seen that the tools are removed after installation).
	Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track; and a tab brace reinforcing the track mount tab and configured to receive force to put the continuous track back onto the wheels.
However, Song teaches (Para. [0030]-[0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage the outer surface of the continuous track (it can be seen in Figs. 3 and 4 that the fixed body 13 engages the space portion 83 on the outer surface of the track shoe); and a tab brace (reinforcement member 12 and part of fixed body 13 that connects to tubular body 11) reinforcing the track mount tab and configured to receive force to put the continuous track back onto the wheels (it can be seen in Figs. 3-4 that the reinforcement member 12 would receive a friction force when the head 22 is struck).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar tool disclosed by Favel to include a track
mount tab and tab brace, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place and to add reinforcement to the tool.
Regarding Claim 10, Favel and Song disclose the method of claim 9, as discussed above. Favel further discloses the bar of the track bar tool is placed within a gap between a first tread and a second tread of the continuous track and the teeth of the continuous track (it can be seen in the video and 
Regarding Claim 11, Favel and Song disclose the method of claims 9 and 10, as discussed above. Favel further discloses the bar of the track bar tool is configured to engage an inside surface of the thrown continuous track and wheels of the CTV (as shown in the video and Figure A above).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track by being received within the gap between the first tread and the second tread of the continuous track.
However, Song teaches (Para. [0030]- [0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage the outer surface of the continuous track by being received within the gap between the first tread and the second tread of the continuous track (it can be seen in Figs. 3 and 4 that the fixed body 13 engages the space portion 83 on the outer surface of the track shoe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar tool disclosed by Favel to include a track mount tab, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place.
Regarding Claim 12, Favel and Song disclose the method of claim 9, as discussed above. Favel further discloses the bar of the track bar tool is configured to engage the inside surface of the thrown track and wheels of the CTV (as shown in the video and Figure A above).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track by being placed over a tread of the continuous track.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar tool disclosed by Favel to include a track mount tab, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place.
Regarding Claim 13, Favel and Song disclose the method of claim 9, as discussed above. Favel further discloses the placing the track bar tool further comprises placing the track bar tool over a tread and the teeth of the continuous track (it can be seen in the video and Figure A taken at the 2:12 mark, shown above, that the tool is placed over a tread and the teeth of the track).
Regarding Claim 14, Favel and Song disclose the method of claim 9, as discussed above. Favel further discloses applying force comprises: applying force to the  track bar tool to move the continuous track until the teeth of the track are aligned with the channels of a front driving wheel (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet); advancing the continuous track to perform step b for a back driving wheel (it can be seen in the video that the tool separates the wheel from the teeth); and applying the force to the track bar tool to move the continuous track until the teeth of the track are aligned with the channels of the back driving wheel (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet).
Regarding Claim 15, Favel and Song disclose the method of claim 9, as discussed above. Favel further discloses lifting the track and roller assembly off of the ground and releasing the tension of the continuous track before placing the track bar tool in a gap of the continuous track (it can be seen in the video that the track is hoisted up before the tool is inserted).
Regarding Claim 16, Favel discloses a method of removing a continuous track from the wheels of a continuous track vehicle, the method comprising: preparing the continuous track to receive a track bar tool by lifting the track and roller assembly off of the ground and releasing the tension of the continuous track before placing the track bar tool in a gap of the continuous track (it can be seen in the video that the track is hoisted up before the tool is inserted), the track bar tool comprising a bar (shown in Figure A taken at the 2:12 mark); b. placing the track bar tool on a machine-side edge of the continuous track (shown in Figure A taken at the 2:12 mark); c. applying force to the track bar tool to dislodge the continuous track from the continuous track vehicle (it can be seen in the video that a force is applied to the tool by the use of a hammer or mallet); and d. removing the track bar tool from the continuous track (it can be seen that the tools are removed after installation).
Favel does not disclose a track mount tab connected to the bar, the track mount tab configured to engage the outer surface of the continuous track; and a tab brace reinforcing the track mount tab and configured to receive force to put the continuous track back onto the wheels.
However, Song teaches (Para. [0030]-[0048]; Figs. 2-5) a track mount tab (fixed body 13) connected to the bar (tubular body 11), the track mount tab configured to engage the outer surface of the continuous track (it can be seen in Figs. 3 and 4 that the fixed body 13 engages the space portion 83 on the outer surface of the track shoe); and a tab brace (reinforcement member 12 and part of fixed body 13 that connects to tubular body 11) reinforcing the track mount tab and configured to receive force to put the continuous track back onto the wheels (it can be seen in Figs. 3-4 that the reinforcement member 12 would receive a friction force when the head 22 is struck).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track bar tool disclosed by Favel to include a track
mount tab and tab brace, as taught by Song, in order to improve stability of the tool by preventing the bar from sliding out of place and to add reinforcement to the tool.
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.
Applicant argues that the reinforcement member 12 of Song improves the rigidity of the tube and does not reinforce the fixed body 13. However, it can be seen in Fig. 2 that the reinforcement member 12 is located at the base of 13 and would provide reinforcement to the fixed body 13 when the head 22 is struck by a hammer or mallet.
Applicant argues that the reinforcement member 12 of Song is not configured to receive force. However, it can be seen in Figs. 3-4 that 12 would receive a friction force when the tool is in use on the track.
Applicant argues that no part of Favel’s tool touches the outer surface of the continuous track. However, Favel was not used to disclose this limitation. As discussed above, Song teaches a fixed body 13 that engages the outer surface of the track to improve stability of the tool.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The patentability of Claim 17 will be determined when indefiniteness issues are clarified.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617